Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 line 1, “the outflow process” should read “an outflow process” to avoid antecedent basis issues.
In claim 1 lines 6-7, “the digital elevation model (DEM) data” should read “digital elevation model (DEM) data” to avoid antecedent basis issues.
In claim 1 line 7, “the storage volumes” should read “storage volumes” to avoid antecedent basis issues.
In claim 1 line 10, “the water surface area” should read “a water surface area” to avoid antecedent basis issues.
In claim 1 line 11, “the time periods” should read “time periods” to avoid antecedent basis issues.
In claim 1 line 12, “the water surface area data” should read “the water surface area” to avoid antecedent basis issues. This amendment would have the term referring back to the “extracting the water surface area” of claim 1 line 10. 
In claim 1 line 14, “the change of the storage volume” should read “a change of a storage volume” to avoid antecedent basis issues.
In claim 1 lines 14-15, “the cumulative calculations on the storage volume changes” should read “cumulative calculations on storage volume changes” to avoid antecedent basis issues.
In claim 1 line 15, “corresponding to the two remove sensing images” should read “corresponding to two of the sensing images” to avoid antecedent basis issues.
In claim 1 line 21, “the final approximation result” should read “a final approximation result” to avoid antecedent basis issues.
In claim 2 line 16, “an area-storage volume relation curve” should read “the area-storage volume relation curve” because the term was already introduced at claim 1 lines 8-9.
In claim 4 line 2, “Obtaining two remote sensing images” should read “obtaining the two remote sensing images” because the term was already introduced at claim 1 lines 15-16.
In claim 4 lines 3, “the first remote sensing image” should read “a first remote sensing image of the two remote sensing images” to avoid antecedent basis issues.
In claim 4 line 5 “the initial storage volume” should read “an initial storage volume” to avoid antecedent basis issues.
In claim 5 line 5, “the upstream” should read “an upstream” to avoid antecedent basis issues.
In claim 5 line 7, “the spillway” should read “a spillway” to avoid antecedent basis issues.
In claim 5 lines 17-18, “the crest elevation of the weir” should read “a crest elevation of a weir” to avoid antecedent basis issues.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claims 1-6, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Some of the claims have poor translations, such as in claim 1 line 2, “the flood releasing buildings”. Other claims are simply copied from the specification and written as sentences, rather than transforming the sentence into a step of a method or wherein clause as is current U.S. practice. For example, in claim 4 lines 20-22, “here, the change of the storage volume of the water reservoir in the time period corresponding to the two remote sensing images is as follows:” does not recite a step or a wherein clause. Changing the “here,” to “wherein” would cure this issue.

With respect to claim 1, in claim 1 line 2, “the flood releasing buildings” has both antecedent basis and translation issues that rise to the level of indefiniteness. Examiner used Espacenet to find a machine translation of CN112632871A upon which this application relies for priority. In this translation, the poorly translated “the flood releasing buildings” has the following translation: “a flood discharge structure”.
In claim 1 line 6, the limitation “the water reservoir” is indefinite for adding the modifier “water” to the limitation “ungauged free overflow reservoir” of claim 1 lines 1-2. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “ungauged free overflow reservoir”, and the claim also recites “water reservoir” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, “water reservoir” will simply be interpreted as “the reservoir” everywhere the term “water reservoir” is used. This interpretation has the “reservoir” properly referring back to the “ungauged free overflow reservoir” of claim 1 lines 1-2.
In claim 1 line 8, “the reservoir” is indefinite because the reservoir could be referring to the “ungauged free overflow reservoir” of claim 1 lines 1-2 or the “water reservoir” of claim 1 line 6. For purposes of examination, all of the limitations of “the water reservoir” are interpreted as “the reservoir”. This cures any ambiguity regarding the limitation “the reservoir” in claim 1 line 8 because there is only one reservoir to reference.
In claim 1 lines 12-13, “the water level-area-storage volume relation curve” is indefinite for adding the narrowing modifier “water level-“ to “area-storage volume relation curve” from claim 1 lines 8-9. For purposes of examination, “water level-area-storage volume relation curve” will be interpreted as “area-storage volume relation curve”.
In claim 1 lines 18-19, “the calculation” is indefinite for lack of antecedent basis. For examination purposes, the limitation will be interpreted as “the calculation formula”. This interpretation has the term referring back to “hydraulic outflow calculation formula” in claim 1 line 16.
Claims 2-6 are rejected for incorporating by reference the indefinite language of claim 1.

With respect to claim 2, in claim 2 lines 3-4, the limitation “the water reservoir” is indefinite for adding the modifier “water” to the limitation “ungauged free overflow reservoir” of claim 1 lines 1-2. For purposes of examination, “water reservoir” will simply be interpreted as “the reservoir” everywhere the term “water reservoir” is used. This interpretation has the “reservoir” properly referring back to the “ungauged free overflow reservoir” of claim 1 lines 1-2.
In claim 2 lines 16-17, “the storage volume data” is indefinite for adding the subjection “data” to the limitation “the storage volumes” of claim 1 line 7. For purposes of examination, “the storage volume data” will be interpreted as “the storage volumes”.
Claim 3 is rejected for incorporating by reference the indefinite language of claim 2.

With respect to claim 4, in claim 4 line 3 “the reservoir” is indefinite because the reservoir could be referring to the “ungauged free overflow reservoir” of claim 1 lines 1-2 or the “water reservoir” of claim 1 line 6. For purposes of examination, all of the limitations of “the water reservoir” are interpreted as “the reservoir”. This cures any ambiguity regarding the limitation “the reservoir” in claim 4 line 3 because there is only one reservoir to reference.
In claim 4 line 9, the limitation “i.e., the initial time” is indefinite. The phrase "i.e." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination the limitation will be interpreted as “where t0 represents an initial time, which is the time corresponding to the first remote sensing image
In claim 4 line 12, the limitation “i.e., the initial storage volume” is indefinite. The phrase "i.e." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination the limitation will be interpreted as “where V0 represents an initial storage volume, which is the corresponding storage volume of the water reservoir at the initial time
In claim 4 lines 17-18, “the water level-area-storage volume relation curves” is indefinite for adding the modifier “water level-“ to “area-storage volume relation curve” from claim 1 lines 8-9. For purposes of examination, “water level-area-storage volume relation curve” will be interpreted as “area-storage volume relation curve”.
In claim 4 line 20, the limitation “the water reservoir” is indefinite for adding the modifier “water” to the limitation “ungauged free overflow reservoir” of claim 1 lines 1-2. For purposes of examination, “water reservoir” will simply be interpreted as “the reservoir” everywhere the term “water reservoir” is used. This interpretation has the “reservoir” properly referring back to the “ungauged free overflow reservoir” of claim 1 lines 1-2.
Claims 5-6 are rejected for incorporating by reference the indefinite language of claim 4.

With respect to claim 5, in claim 5 line 2, the limitation “the water reservoir” is indefinite for adding the modifier “water” to the limitation “ungauged free overflow reservoir” of claim 1 lines 1-2. For purposes of examination, “water reservoir” will simply be interpreted as “the reservoir” everywhere the term “water reservoir” is used. This interpretation has the “reservoir” properly referring back to the “ungauged free overflow reservoir” of claim 1 lines 1-2.
Claim 6 are rejected for incorporating by reference the indefinite language of claim 5.

With respect to claim 6, in claim 6 line 4, the limitation “the water reservoir” is indefinite for adding the modifier “water” to the limitation “ungauged free overflow reservoir” of claim 1 lines 1-2. For purposes of examination, “water reservoir” will simply be interpreted as “the reservoir” everywhere the term “water reservoir” is used. This interpretation has the “reservoir” properly referring back to the “ungauged free overflow reservoir” of claim 1 lines 1-2.
In claim 6 line 15, the limitation “i.e., if |a-b| < ζ” is indefinite. The phrase "i.e." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination the limitation will be interpreted as “Determining whether the accuracy ζ is reach,  by calculating if |a-b| < ζ”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to patent ineligible subject matter. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two-prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MEPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
During examination, examiners should apply the same eligibility analysis to all claims regardless of the number of exceptions recited therein. Unless it is clear that a claim recites distinct exceptions, such as a law of nature and an abstract idea, care should be taken not to parse the claim into multiple exceptions, particularly in claims involving abstract ideas. Accordingly, if possible examiners should treat the claim for Prong Two and Step 2B purposes as containing a single judicial exception. See MPEP 2106.04(II)(B).


With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
A remote sensing-based dynamic estimation method for the outflow process of an ungauged free overflow reservoir, wherein the flood releasing buildings of the free overflow reservoir employ overflow weirs without gate control, and there is no characteristic water level, storage volume curve and drainage curve of the free overflow reservoir, the method comprises the following steps:
Step 1: Obtaining a water level-area relation curve of the water reservoir based on the digital elevation model (DEM) data; estimating the storage volumes of the water reservoir at different water levels from the water level-area relation curve of the reservoir, and establishing an area-storage volume relation curve of the water reservoir;
Step 2: Extracting the water surface area of the ungauged reservoir from remote sensing images, and obtaining the storage volumes of the water reservoir in the time periods corresponding to the remote sensing images by using the water surface area data and the water level-area-storage volume relation curve in combination;
Step 3: Obtaining the change of the storage volume of the water reservoir through the cumulative calculations on the storage volume changes in the time periods corresponding to the two remote sensing images with a hydraulic outflow calculation formula under a principle water balance;
Step 4: Gradually approximating an outflow coefficient of the water reservoir by using a bisection method, so that the change of the storage volume of the reservoir obtained through the calculation under the principle of water balance is consistent with the change of the storage volume in the time periods correspond to the two remote sensing images;
Step 5: Taking the final approximation result as the outflow coefficient of the ungauged reservoir, and calculating the outflow process of the water reservoir during floods.
The limitations are abstract ideas because they are directed to mathematical calculations, mathematical formulas, and mathematical relationships. See MPEP 2106.04(a)(2)(I)(C); MPEP 2106.04(a)(2)(I)(B); and See MPEP 2106.04(a)(2)(I)(A), where a mathematical relationship is a relationship between variables or numbers, and a mathematical relationship may be expressed in words or using mathematical symbols. MPEP 2106.04(a)(2)(I)(A). In the preamble, an “estimation method for…” is indicative that the method is an abstract idea directed to a mathematical calculation used to approximate or estimate some quantity. The rest of the preamble describes an intended use and constraints on what is being modeled by the mathematical calculations. The first step of “Obtaining a water level-area relation curve…” is claiming a mathematical relationship between area and water level. The limitation “estimating the storage volumes…” is claiming a mathematical calculation, and the limitation “establishing an area-storage volume relation curve…;” is again claiming a mathematical relationship. In the second step, the limitation of “obtaining the storage volumes of the water reservoir in the time periods corresponding to the remote sensing images by using the water surface area data and the water level-area-storage volume relation curve in combination;” is a mathematical calculation that is claiming the inputs and outputs of the calculation. In the third step, the limitation of  “Step 3: Obtaining the change of the storage volume of the water reservoir through the cumulative calculations on the storage volume changes in the time periods corresponding to the two remote sensing images with a hydraulic outflow calculation formula under a principle water balance;” is claiming a mathematical calculation using a specific formula referred to as the hydraulic outflow calculation formula under a principle water balance. In the fourth step, the limitation of “Gradually approximating an outflow coefficient of the water reservoir by using a bisection method” is claiming a mathematical calculation using a specific formula referred to as the bisection method. Finally, in the fifth step, the limitation of “Taking the final approximation result as the outflow coefficient of the ungauged reservoir, and calculating” is claiming a mathematical calculation. 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim has one additional limitation “Step 2: Extracting the water surface area of the ungauged reservoir from remote sensing images”. The non-bolded additional limitation falls within the category of insignificant extra-solution activity. See MPEP 2106.05(g), mere data gathering: i. Performing clinical tests on individuals to obtain input for an equation. Here, extracting an area from an image is an additional limitation that is not an abstract idea. However, similar to “performing tests to obtain input for an equation”, extracting an area as input for a calculation does not add a meaningfully limitation to the abstract idea of calculating the storage volume or ultimately the outflow coefficient.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim as a whole is not integrated into a practical application. The claim is generally linked to “flood forecasting, risk assessment and early warning” (see Specification [page 1 paragraph 1 line 3]), but the actual claim is not predicting when a flood will occur, but rather mathematically modeling the outflow/discharge process of a specific type of dam referred to as a weir. The actual claim language is directed purely to setting up mathematical relationships and executing the mathematical calculations based on those relationships without any connection to how these calculations may be used to predict some outcome with respect to the flooding, such as early detection or preventing “dam failure”, (see Specification [page 1 paragraph 3 line 6]).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The non-bolded additional limitation is not significantly more because the courts consider this limitation to be well understood, routine and conventional. See MPEP 2106.05(d), iv. Presenting offers and gathering statistics. Similar to gathering statistics, the limitation here is gathering statistics on area and elevation relationships, which is not considered significantly more than the judicial exception.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim recites: 
The method according to claim 1, wherein the step 1 comprises: 
Step 11: Extracting the water surface area of the ungauged reservoir at different contour lines by using the digital elevation model to obtain the water level-area relation curve of the water reservoir; 
Step 12: Dividing the water reservoir into layers by elevation difference Δh, starting from the bottom of the water reservoir, according to the water level-area relation curve of the water reservoir; and calculating the storage volumes of the water reservoir at different water levels with the following formula:

            
                V
                
                    
                        
                            
                                h
                            
                            
                                l
                            
                        
                    
                
                =
                 
                
                    
                        ∑
                        
                            j
                            =
                            1
                        
                        
                            l
                        
                    
                    
                        Δ
                        V
                        
                            
                                
                                    
                                        h
                                    
                                    
                                        j
                                    
                                
                            
                        
                    
                
            
        
            
                
                    
                        h
                    
                    
                        j
                    
                
                =
                 
                j
                ×
                 
                Δ
                h
            
        
            
                Δ
                V
                
                    
                        
                            
                                h
                            
                            
                                j
                            
                        
                    
                
                =
                
                    
                        Δ
                        h
                    
                    
                        3
                    
                
                
                    
                        S
                        
                            
                                
                                    
                                        h
                                    
                                    
                                        j
                                        -
                                        1
                                    
                                
                            
                        
                        +
                        
                            S
                            (
                            
                                
                                    h
                                
                                
                                    j
                                    -
                                    1
                                
                            
                            )
                            ×
                            S
                            (
                            
                                
                                    h
                                
                                
                                    j
                                
                            
                            )
                        
                        +
                        S
                        (
                        
                            
                                h
                            
                            
                                j
                            
                        
                        )
                    
                
                 
                .
            
        

where             
                
                    
                        h
                    
                    
                        l
                    
                
            
         represents the water level of the lth layer;             
                V
                
                    
                        
                            
                                h
                            
                            
                                l
                            
                        
                    
                
            
         represents the total storage volume of the water reservoir corresponding to the water level             
                
                    
                        h
                    
                    
                        l
                    
                
            
        ;             
                Δ
                V
                
                    
                        
                            
                                h
                            
                            
                                j
                            
                        
                    
                
            
         represents the incremental storage volume from the j-1th layer to the jth layer; S(hj-1) and S(hj) represent the water surface areas of the water reservoir at the (j-1)th layer and the jth layer; 
Step 13: Obtaining an area-storage volume relation curve of the water reservoir by using the storage volume data at different water levels obtained with the above formula and the water level-area relation curve in combination.
The limitations are abstract ideas because they are directed to mathematical calculations, mathematical formulas, and mathematical relationships. See MPEP 2106.04(a)(2)(I)(C); MPEP 2106.04(a)(2)(I)(B); and See MPEP 2106.04(a)(2)(I)(A), A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. Here, the “the water level-area relation curve of the water reservoir;” is claiming a mathematical relationship between area and water level. In Step  12, “Dividing…” and “calculating the storage volumes…” according to the claimed formulas is a mathematical calculation. Finally, “Step 13: Obtaining an area-storage volume relation curve…” is claiming a specific mathematical relationship between area and storage volume. The non-bolded additional limitation falls within the category of insignificant extra-solution activity. See MPEP 2106.05(g), mere data gathering: i. Performing clinical tests on individuals to obtain input for an equation. Here, extracting an area is an additional limitation that is not an abstract idea. However, similar to “performing tests to obtain input for an equation”, an extracting an area as input for a calculation does not add a meaningfully limitation to the abstract idea of calculating the storage volume. The non-bolded additional limitation is not significantly more because the courts consider this limitation to be well understood, routine and conventional. See MPEP 2106.05(d), iv. Presenting offers and gathering statistics. Similar to gathering statistics, the limitation here is gathering statistics on area and elevation relationships, which is not considered significantly more than the judicial exception. Therefore, claim 2 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method according to claim 2, wherein the elevation difference DELTA_h is within 1.5m. The limitation is providing an input constraint to one of the formulas of claim 2. In  that context, the limitation is an abstract idea for claiming a mathematical formula. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 3 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method according to claim 1, wherein the step 3 comprises: Obtaining two remote sensing images at different times at a time interval ΔT after flood releasing of the reservoir is started, taking Δt starting from the first remote sensing image as a unit calculation period, calculating a cumulative sum of the storage volume in k unit calculation periods, calculating a cumulative sum to the initial storage volume of the water reservoir to obtain the corresponding storage volume of the water reservoir after a time period k×Δt:
            
                
                    
                        t
                    
                    
                        k
                    
                
                
                    
                        =
                        t
                    
                    
                        0
                    
                
                +
                k
                ×
                Δ
                t
            
        
            
                V
                (
                
                    
                        t
                    
                    
                        k
                    
                
                )
                
                    
                        =
                        V
                    
                    
                        0
                    
                
                +
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            k
                        
                    
                    
                        Δ
                        V
                        (
                        Δ
                        t
                        )
                    
                
            
        
where t0 represents the time corresponding to the first remote sensing image, i.e., the initial time; V(tk) represents the corresponding storage volume of the water reservoir after the period k×Δt from the initial time; v0 represents the corresponding storage volume of the water reservoir at the initial time, i.e., the initial storage volume; ΔV(Δti) represents the change of the storage volume of the water reservoir corresponding to the ith unit calculation period; Δti represents the ith unit calculation period;
Obtaining a storage volume sequence V(t1), V(t2), …, V(tk) of the water reservoir through the cumulative calculation in the k×Δt time periods, and then obtaining a water level sequences H(t1), H(t2), …, H(tk) of the water reservoir by using the storage volume sequence and the water level-area-storage volume relation curves obtained in the step 2 combination;
Carrying out cumulative calculation in time period ΔT when k = ΔT/Δt, to obtain the storage volume of the water reservoir corresponding to the second remote sensing image; here, the change of the storage volume of the water reservoir in the time period corresponding to the two remote sensing images is as follows:
            
                
                    
                        Δ
                        V
                    
                    -
                
                =
                 
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            k
                        
                    
                    
                        Δ
                        V
                        
                            
                                Δ
                                
                                    
                                        t
                                    
                                    
                                        i
                                    
                                
                            
                        
                    
                
            
        
where ΔV represents the change of the storage volume of the water reservoir in the time period ΔT corresponding to the two remote sensing images.
The limitations are abstract ideas because they are directed to mathematical calculations, mathematical formulas, and mathematical relationships. See MPEP 2106.04(a)(2)(I)(C); MPEP 2106.04(a)(2)(I)(B); and See MPEP 2106.04(a)(2)(I)(A), A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. Here, “calculating a cumulative sum of the storage volume in k unit calculation periods, calculating a cumulative sum to the initial storage volume of the water reservoir to obtain the corresponding storage volume of the water reservoir after a time period k×Δt:” is claiming a mathematical calculation using a specific formula. The limitation of “Obtaining a storage volume sequence V(t1), V(t2), …, V(tk) of the water reservoir through the cumulative calculation” is claiming obtaining through a specific mathematical calculations, and the next limitation of “obtaining a water level sequences H(t1), H(t2), …, H(tk) of the water reservoir by using the storage volume sequence and the water level-area-storage volume relation curves obtained in the step 2 combination;” is claiming a mathematical calculation with the specific inputs and outputs of the calculation claimed. Finally, the limitation of “Carrying out cumulative calculation…” is claiming a mathematical calculation according to a specific mathematical formula. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 4 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method according to claim 4, wherein in the step 3, the corresponding change ΔV(Δti ) of the storage volume of the water reservoir during the ith segment of the time period ΔT is calculated with a water balance equation as follows:
            
                Δ
                V
                
                    
                        Δ
                        
                            
                                t
                            
                            
                                i
                            
                        
                    
                
                =
                
                    
                        W
                    
                    
                        i
                        n
                    
                
                
                    
                        Δ
                        
                            
                                t
                            
                            
                                i
                            
                        
                    
                
                +
                
                    
                        W
                    
                    
                        p
                    
                
                
                    
                        Δ
                        
                            
                                t
                            
                            
                                i
                            
                        
                    
                
                -
                
                    
                        W
                    
                    
                        o
                        u
                        t
                    
                
                
                    
                        Δ
                        
                            
                                t
                            
                            
                                i
                            
                        
                    
                
            
        
where             
                
                    
                        W
                    
                    
                        i
                        n
                    
                
                
                    
                        Δ
                        
                            
                                t
                            
                            
                                i
                            
                        
                    
                
            
         represents the total volume of inflow from the upstream of the water reservoir within Δti;             
                
                    
                        W
                    
                    
                        p
                    
                
                
                    
                        Δ
                        
                            
                                t
                            
                            
                                i
                            
                        
                    
                
            
         represents the total volume of rainfall on the water surface area of the water reservoir within Δti;             
                
                    
                        W
                    
                    
                        o
                        u
                        t
                    
                
                
                    
                        Δ
                        
                            
                                t
                            
                            
                                i
                            
                        
                    
                
            
         represents the total volume of outflow through the spillway within Δti;
            
                
                    
                        W
                    
                    
                        i
                        n
                    
                
                
                    
                        Δ
                        
                            
                                t
                            
                            
                                i
                            
                        
                    
                
                =
                 
                
                    
                        Q
                    
                    
                        i
                        n
                    
                
                ×
                Δ
                
                    
                        t
                    
                    
                        i
                    
                
            
        
            
                
                    
                        W
                    
                    
                        p
                    
                
                
                    
                        Δ
                        
                            
                                t
                            
                            
                                i
                            
                        
                    
                
                =
                 
                
                    
                        Q
                    
                    
                        p
                    
                
                ×
                Δ
                
                    
                        t
                    
                    
                        i
                    
                
            
        
            
                
                    
                        W
                    
                    
                        o
                        u
                        t
                    
                
                
                    
                        Δ
                        
                            
                                t
                            
                            
                                i
                            
                        
                    
                
                =
                 
                
                    
                        Q
                    
                    
                        o
                        u
                        t
                    
                
                ×
                Δ
                
                    
                        t
                    
                    
                        i
                    
                
            
        
where Q_in represents the flow of inflow from the upstream of the water reservoir within Δti; Q_p represents the flow formed by rainfall on the water surface area of the water reservoir within Δti;
Wherein the flow Q_out discharged through the spillway is calculated with a weir flow formula:
            
                
                    
                        Q
                    
                    
                        o
                        u
                        t
                    
                
                =
                 
                
                    
                        λ
                    
                    
                        0
                    
                
                ×
                (
                H
                
                    
                        
                            
                                t
                            
                            
                                i
                            
                        
                    
                
                -
                
                    
                        H
                    
                    
                        c
                    
                
                
                    
                        )
                    
                    
                        
                            
                                3
                            
                            
                                2
                            
                        
                    
                
            
        
where Q_out is the flow of discharge through the spillway at water level H(t_i ), H_c is the crest elevation of the weir, and λ_0 is an outflow coefficient.
Here, all of the limitations are claiming mathematical calculations according to the specifically listed mathematical formulas. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 5 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 6, the claimed  invention is directed to an abstract idea without significantly more. The claim recites: 
The method according to claim 5, wherein in the step 4, the function solved with the bisection method is as follows: 
            
                f
                
                    
                        λ
                    
                
                =
                 
                Δ
                
                    
                        V
                    
                    
                        *
                    
                
                -
                
                    
                        Δ
                        V
                    
                    -
                
                
                    
                        λ
                    
                
            
        
Where             
                Δ
                
                    
                        V
                    
                    
                        *
                    
                
            
         represents an ideal value of the change of the storage volume of the water reservoir corresponding to the two remote sensing images, which is obtained in the step 2; 
The steps of solving an approximate value of the function f(λ) at the zero point under a given accuracy with the bisection method are as follows: Step 41: Determining an interval [a,b], verifying f(a)×f(b)<0, and specifying an accuracy ζ; Step 42: Finding the midpoint c of the interval (a,b); Step 43: Calculating f(c): (1) if f(c) = 0, then c is the zero point of the function, (2) if f(a)×f(c)<0, the b = c, (3) if f(c)×f(b) < 0, then a = c, (4) Determining whether the accuracy ζ is reached, i.e., if |a-b| < ζ, then an approximate value a orb at the zero point is obtained; otherwise the step 42 to the step 43 are repeated.
Here, all of the limitations are claiming mathematical calculations according to the specifically listed mathematical formulas, which is the formula for the bisection method. A formula for solving for the roots of an equation is not patent eligible. There are not any additional limitations that may integrate the claim into a practical application or provide significantly more. Therefore, claim 6 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Inferring reservoir operating patterns across the Mekong Basin using only space observations" (Bonnema) in view of “Development and Field-Installation of a Mathematical Simulation Model in Support of Irrigation Canal Management” (Baum)
With respect to claim 1, Bonnema teaches A remote sensing-based dynamic estimation method for the outflow process of an ungauged free overflow reservoir (see generally section 3.4, [page 3798]; method described visually in FIG. 4, [page 3800]), and there is no characteristic water level, storage volume curve and drainage curve of the free overflow reservoir, the method comprises the following steps (Examples in FIG. 2 show model applied to variable discharge, [page 3797]; and examples in FIG. 6 shows model applied to varying water level in the bottom-left panel, varying volume/storage in the other panels, [page 3801]): Step 1: Obtaining a water level-area relation curve of the water reservoir based on the digital elevation model (DEM) data (First, a relationship between reservoir surface area and elevation was established for each reservoir, [page 3798 paragraph 2 lines 1-2]; based on digital elevation model, [page 3798 paragraph 3 lines 1-3]); estimating the storage volumes of the water reservoir at different water levels from the water level-area relation curve of the reservoir (The volume of a reservoir is then computed using radar altimetry-based water surface elevations, [page 3799 paragraph 2 line 1]), and establishing an area-storage volume relation curve of the water reservoir (eq. (9), [page 3799]); Step 2: Extracting the water surface area of the ungauged reservoir from remote sensing images (Landsat images were used to estimate reservoir surface area, [page 3799 paragraph 2 lines 5-6]; "ungauged" is taught by the problem statement, i.e. the method is being used because the in situ reservoir observations are unavailable, [page 3792 paragraph 3 line 1]), and obtaining the storage volumes of the water reservoir in the time periods corresponding to the remote sensing images (The surface area of the water pixels is then the estimate of the reservoir surface area at the time of the Landsat overpass, [page 3799 paragraph 2 lines 14-15]) by using the water surface area data and the water level-area-storage volume relation curve in combination (With both water elevation and surface area known, the volume of the reservoir can be computed, [page 3799 paragraph 3 line 1]; stated more generally as, area elevation curve used to convert satellite measurements into reservoir volume (known as area-volume curve), [page 3798 paragraph 2 line 3-4]); Step 3: Obtaining the change of the storage volume of the water reservoir through the cumulative calculations on the storage volume changes in the time periods corresponding to the two remote sensing images (Section labeled 3.5 Reservoir Outflow [page 3799 paragraph 6 line 1]-[page 3801 paragraph 1 line 3]; where the delta S in eq. (10), is change of storage calculated by a summation, [page 3801]; individual storages for delta S calculation are calculated by estimating reservoir volumes from the Landsat images grouped by month and then averaging reservoir volume for each month, [page 3799 paragraph 5 lines 1-2]) with a hydraulic outflow calculation formula under a principle water balance (equation (10) references equation (5), [page 3801 paragraph 1 line 1]; and eq. (5) references eq. (1), [page 3795], where eq. (1) is the outflow where terms obey the principles of mass conservation/mass balance for inflow and outflow of water, [page 3793 paragraph 7 lines 1-2]); Step 4: Gradually approximating an outflow coefficient of the water reservoir by (eq. (5), which is the flow alteration, which is gradually calculated by averaging using eq. (6)-eq. (7), [page 3795-3796]) so that the change of the storage volume of the reservoir obtained through the calculation under the principle of water balance is consistent with the change of the storage volume in the time periods correspond to the two remote sensing images (flow alteration is the percent different between inflow I and outflow O, which is consistent with change in storage volume by equation (5), [page 3795 Section 3.2 lines 1-4]; individual storages for delta S calculation are calculated by estimating reservoir volumes from the Landsat images grouped by month and then averaging reservoir volume for each month, [page 3799 paragraph 5 lines 1-2]); Step 5: Taking the final approximation result as the outflow coefficient of the ungauged reservoir (taking the final calculation of FA through eq. (6) and eq. (7) gives information based on whether the sign is positive or negative, positive FA indicates streamflow was increased by reservoir operations and negative FA indicates streamflow was decreased by reservoir operations, [page 3795 Section 3.2 lines 5-9]), and calculating the outflow process of the water reservoir during floods (use the model to provide accurate reservoir outflow estimates at monthly timescales, [page 3799 paragraph 6 line 2]; model used to answer question of what are impacts of dam operations on ecosystem and flood risk in river basins, [page 3793 paragraph 2 lines 6-7]; specific results include calculating a correlation between residence time and precipitation with a correlation coefficient of -0.65, [page 3806 paragraph 1 lines 8-13]).
Bonnema does not teach wherein the flood releasing buildings of the free overflow reservoir employ overflow weirs without gate control, and using a bisection method.
However, Baum teaches wherein the flood releasing buildings of the free overflow reservoir employ overflow weirs without gate control (cross-structures exist on the canal, [page 19 paragraph 1 line 1]; these can be weir/orifice type devices with high sill or weir/undershot gates with small sill elevation, with models for individual cross-structures given by Annex 1, [page 19 paragraphs 4-5]; where the structure on the right of FIG. 10 shows a free flow weir without gate control, [page 21]), and using a bisection method (eq. (5) gives a model for the free flow weir, [page 21]; which is solved by the bisection method, [page 22 paragraph 2 lines 1-2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Bonnema with Baum because this is applying a known technique (modeling a free-flow weir) to a known method and device (using remote sensing images to model a reservoir) ready for improvement to yield predictable results. Bonnema is the base reference that teaches all limitations except for the cross structure of a weir in particular. Bonnema teaches a model that answers the question, “What are the impacts of dam operations on ecosystem services and flood risk in river basins?” (Bonnema [page 3793 paragraph 2 lines 6-7]). Bonnema is ready for improvement because it could be applied to a specific type of low dam without gate control called a weir. Baum teaches a known technique of modeling specific dam types such as a weir (Baum [pages 19-22; and 75]). One having ordinary skill in the art would have recognized that applying the known model of a weir described in Baum, (eq. (5) of Baum, [page 21]) to a the flow alterations calculated in equations (5)-(7) (Bonnema [pages 3795-3796]) would yield the predictable result of defining the flow alterations in terms of coefficients used to define specific cross structures (see Annex 1 in Baum [pages 75-80]). Therefore, it would have been obvious to combine Bonnema with Baum to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	
With respect to claim 4, Bonnema in view of Baum teaches all of the limitations of claim 1, as noted above.  Bonnema further teaches wherein the step 3 comprises (see generally section 3.4.3, [page 3799]): Obtaining two remote sensing images at different times at a time interval ΔT after flood releasing of the reservoir is started (build a time series of reservoir surface areas with Landsat images, [page 3799 paragraph 4 line 1]; delta T is a 14 year period with 12 months in the study according to caption of FIG. 5, [page 3800]; flood releasing is the operation of deciding how much to release each month, [page 3799 paragraph 4 lines 6-7]), taking Δt starting from the first remote sensing image as a unit calculation period (assume reservoirs are operated at a relatively stable level on a sub-monthly scale, meaning delta t is a month, [page 3799 paragraph 4 line 4]), calculating a cumulative sum of the storage volume in k unit calculation periods (estimate reservoir volumes for the entire record of Landsat images grouped by month, and calculate average reservoir volume for each month, [page 3799 paragraph 5 lines 1-2];  k = 12*14  => 168 as described in caption of FIG. 5, [page 3800]), calculating a cumulative sum to the initial storage volume of the water reservoir to obtain the corresponding storage volume of the water reservoir after a time period k×Δt (this forms the operations curve in the bottom left panel of FIG. 4, which includes the initial storage volume, [page 3799 paragraph 5 lines 2-3]; which appears to be 50[km^3] and DELTA V is the change in volume from month-to-month, as depicted by the line in the bottom right panel of FIG. 4, [page 3800]):

                
                    
                        
                            t
                        
                        
                            k
                        
                    
                    
                        
                            =
                            t
                        
                        
                            0
                        
                    
                    +
                    k
                    ×
                    Δ
                    t
                
            
                
                    V
                    (
                    
                        
                            t
                        
                        
                            k
                        
                    
                    )
                    
                        
                            =
                            V
                        
                        
                            0
                        
                    
                    +
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                k
                            
                        
                        
                            Δ
                            V
                            (
                            Δ
                            t
                            )
                        
                    
                
            
(the discretized operating curve in the bottom right panel of FIG. 4, [page 3800])
where t0 represents the time corresponding to the first remote sensing image, i.e., the initial time; V(tk) represents the corresponding storage volume of the water reservoir after the period k×Δt from the initial time; v0 represents the corresponding storage volume of the water reservoir at the initial time, i.e., the initial storage volume; ΔV(Δti) represents the change of the storage volume of the water reservoir corresponding to the ith unit calculation period; Δti represents the ith unit calculation period (t_0 is the first data point on the x-axis in the bottom right panel of FIG. 4, k is any month's number as depicted on the x-axis in the bottom right panel of FIG. 4, and DELTA t is the length of time of a month as depicted on the x-axis in the bottom right panel of FIG. 4, [page 3800]; V(tk) is the volume as depicted by the line in bottom right panel of FIG. 4, V_0 is the first y-value, which appears to be 50[km^3] and DELTA V is the change in volume from month-to-month, as depicted by the line in the bottom right panel of FIG. 4, [page 3800]); Obtaining a storage volume sequence V(t1), V(t2), …, V(tk) of the water reservoir through the cumulative calculation in the k×Δt time periods (build a time series of reservoir surface areas with Landsat images, [page 3799 paragraph 4 line 1]; and estimate reservoir volumes for the entire record of Landsat images grouped by month, and calculate average reservoir volume for each month, [page 3799 paragraph 5 lines 1-2]), and then obtaining a water level sequences H(t1), H(t2), …, H(tk) of the water reservoir by using the storage volume sequence and the water level-area-storage volume relation curves obtained in the step 2 combination (as depicted in FIG. 4, utilize green and NIR Landsat bands to estimate water surface using top images of FIG. 4, which is coupled with area-elevation curve to get elevation in bottom left panel of FIG. 4, and combining top images and bottom left image to get each operating point in the curve depicted in the bottom right panel of FIG. 4, [page 3799 paragraph 5 lines 3-6; see also FIG. 4, [page 3800]); Carrying out cumulative calculation in time period ΔT when k = ΔT/Δt, to obtain the storage volume of the water reservoir corresponding to the second remote sensing image (with a long record of Landsat images, the average reservoir volume for each month can be estimated, [page 3799 paragraph 5 lines 6-7]; delta T is 14 years, delta t is a month, and  k = 12*14  => 168 months as described in caption of FIG. 5, [page 3800]); here, the change of the storage volume of the water reservoir in the time period corresponding to the two remote sensing images is as follows (monthly average is the approximation of the operations curve, [page 3799 paragraph 5 lines 7-8]):
                
                    
                        
                            Δ
                            V
                        
                        -
                    
                    =
                     
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                k
                            
                        
                        
                            Δ
                            V
                            
                                
                                    Δ
                                    
                                        
                                            t
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    
                
            
(the monthly average may be used to fill in any gaps in the time series, [page 3799 paragraph 5 lines 8-9]) where ΔV represents the change of the storage volume of the water reservoir in the time period ΔT corresponding to the two remote sensing images (change in storage volume is the change in the operations curve between each month, and delta T is the 14 year period from 2022 through 2015, [page 3799 paragraph 5 lines 9-13]).

With respect to claim 5, Bonnema in view of Baum teaches all of the limitations of claim 4, as noted above. Bonnema further teaches wherein in the step 3, the corresponding change ΔV(Δti ) of the storage volume of the water reservoir during the ith segment of the time period ΔT is calculated with a water balance equation as follows:
                
                    Δ
                    V
                    
                        
                            Δ
                            
                                
                                    t
                                
                                
                                    i
                                
                            
                        
                    
                    =
                    
                        
                            W
                        
                        
                            i
                            n
                        
                    
                    
                        
                            Δ
                            
                                
                                    t
                                
                                
                                    i
                                
                            
                        
                    
                    +
                    
                        
                            W
                        
                        
                            p
                        
                    
                    
                        
                            Δ
                            
                                
                                    t
                                
                                
                                    i
                                
                            
                        
                    
                    -
                    
                        
                            W
                        
                        
                            o
                            u
                            t
                        
                    
                    
                        
                            Δ
                            
                                
                                    t
                                
                                
                                    i
                                
                            
                        
                    
                
            
where                         
                            
                                
                                    W
                                
                                
                                    i
                                    n
                                
                            
                            
                                
                                    Δ
                                    
                                        
                                            t
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     represents the total volume of inflow from the upstream of the water reservoir within Δti;                         
                            
                                
                                    W
                                
                                
                                    p
                                
                            
                            
                                
                                    Δ
                                    
                                        
                                            t
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     represents the total volume of rainfall on the water surface area of the water reservoir within Δti;                         
                            
                                
                                    W
                                
                                
                                    o
                                    u
                                    t
                                
                            
                            
                                
                                    Δ
                                    
                                        
                                            t
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     represents the total volume of outflow through the spillway within Δti (eq. (1), where I teaches W_in, O teaches W_out, and DELTA S teaches DELTA V by being the change in inflow, outflow, and storage over a duration of time, [page 3794]; inflow includes basin precipitation, which shows DELTA T being over the 14 year period of 2002 to 2005, [page 3796 paragraph 3 lines 10-12]; and inflow of reservoirs downstream of other reservoirs is adjusted according to outflow of each upstream reservoir, [page 3797 paragraph 1 line 3]-[page 3798 paragraph 1 line 1]; by inserting the I of equation (10) into the I of equation (1), [page 3801]);
                
                    
                        
                            W
                        
                        
                            i
                            n
                        
                    
                    
                        
                            Δ
                            
                                
                                    t
                                
                                
                                    i
                                
                            
                        
                    
                    =
                     
                    
                        
                            Q
                        
                        
                            i
                            n
                        
                    
                    ×
                    Δ
                    
                        
                            t
                        
                        
                            i
                        
                    
                
            
                
                    
                        
                            W
                        
                        
                            p
                        
                    
                    
                        
                            Δ
                            
                                
                                    t
                                
                                
                                    i
                                
                            
                        
                    
                    =
                     
                    
                        
                            Q
                        
                        
                            p
                        
                    
                    ×
                    Δ
                    
                        
                            t
                        
                        
                            i
                        
                    
                
            
                
                    
                        
                            W
                        
                        
                            o
                            u
                            t
                        
                    
                    
                        
                            Δ
                            
                                
                                    t
                                
                                
                                    i
                                
                            
                        
                    
                    =
                     
                    
                        
                            Q
                        
                        
                            o
                            u
                            t
                        
                    
                    ×
                    Δ
                    
                        
                            t
                        
                        
                            i
                        
                    
                
            
(eq. (2), where summing the amount of water exiting the reservoir in each time step, O(t), beginning at t0 and ending when the sum is equal to the volume of the reservoir, V(t0) plus the amount of inflow, I(t0), at the time step of interest, t0, [page 3795 paragraph 1 lines 8-14]) where                         
                            
                                
                                    Q
                                
                                
                                    i
                                    n
                                
                            
                        
                     represents the flow of inflow from the upstream of the water reservoir within Δti;                         
                            
                                
                                    Q
                                
                                
                                    p
                                
                            
                        
                     represents the flow formed by rainfall on the water surface area of the water reservoir within Δti (where reservoir inflow is defined in section 3.3 with Q_p being taught by monthly average basin precipitation, [page 3796 paragraph 3 line 10]; and inflow of reservoirs downstream of other reservoirs is adjusted according to outflow of each upstream reservoir, [page 3797 paragraph 1 line 3]-[page 3798 paragraph 1 line 1]; by inserting the I of equation (10) into the I of equation (1), [page 3801]; where reservoir inflow is defined in section 3.3 with Q_p being taught by monthly average basin precipitation, [page 3796 paragraph 3 line 10]; where reservoir outflow is defined in section 3.5 with Q_out being taught be outflow estimates at monthly time scales, [page 3799 paragraph 6 line 2]).
	Bonnema does not teach Wherein the flow                         
                            
                                
                                    Q
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                     discharged through the spillway is calculated with a weir flow formula:
                
                    
                        
                            Q
                        
                        
                            o
                            u
                            t
                        
                    
                    =
                     
                    
                        
                            λ
                        
                        
                            0
                        
                    
                    ×
                    (
                    H
                    
                        
                            
                                
                                    t
                                
                                
                                    i
                                
                            
                        
                    
                    -
                    
                        
                            H
                        
                        
                            c
                        
                    
                    
                        
                            )
                        
                        
                            
                                
                                    3
                                
                                
                                    2
                                
                            
                        
                    
                
            
where                         
                            
                                
                                    Q
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                     is the flow of discharge through the spillway at water level                         
                            H
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    ,                         
                            
                                
                                    H
                                
                                
                                    c
                                
                            
                        
                     is the crest elevation of the weir, and                         
                            
                                
                                    λ
                                
                                
                                    0
                                
                            
                        
                     is an outflow coefficient.
	However, Baum teaches Wherein the flow                         
                            
                                
                                    Q
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                     discharged through the spillway is calculated with a weir flow formula:
                
                    
                        
                            Q
                        
                        
                            o
                            u
                            t
                        
                    
                    =
                     
                    
                        
                            λ
                        
                        
                            0
                        
                    
                    ×
                    (
                    H
                    
                        
                            
                                
                                    t
                                
                                
                                    i
                                
                            
                        
                    
                    -
                    
                        
                            H
                        
                        
                            c
                        
                    
                    
                        
                            )
                        
                        
                            
                                
                                    3
                                
                                
                                    2
                                
                            
                        
                    
                
            
where                         
                            
                                
                                    Q
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                     is the flow of discharge through the spillway at water level                         
                            H
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    ,                         
                            
                                
                                    H
                                
                                
                                    c
                                
                            
                        
                     is the crest elevation of the weir, and                         
                            
                                
                                    λ
                                
                                
                                    0
                                
                            
                        
                     is an outflow coefficient (eq. (5) gives a model for the free flow weir, [page 21]; note that LAMBDA_0 is a simplification combining the terms MU * L * sqrt(2g), see also Annex 1, which gives models for various types of dams, [pages 75-80]).
It would have been obvious to one skilled in the art before the effective filing date to combine Bonnema with Baum because this is applying a known technique (modeling a free-flow weir) to a known method and device (using remote sensing images to model a reservoir) ready for improvement to yield predictable results. Bonnema is the base reference that teaches all limitations except for the cross structure of a weir in particular. Bonnema teaches a model that answers the question, “What are the impacts of dam operations on ecosystem services and flood risk in river basins?” (Bonnema [page 3793 paragraph 2 lines 6-7]). Bonnema is ready for improvement because it could be applied to a specific type of low dam without gate control called a weir. Baum teaches a known technique of modeling specific dam types such as a weir (Baum [pages 19-22; and 75]). One having ordinary skill in the art would have recognized that applying the known model of a weir described in Baum, (eq. (5) of Baum, [page 21]) to a the flow alterations calculated in equations (5)-(7) (Bonnema [pages 3795-3796]) would yield the predictable result of defining the flow alterations in terms of coefficients used to define specific cross structures (see Annex 1 in Baum [pages 75-80]). Therefore, it would have been obvious to combine Bonnema with Baum to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Inferring reservoir operating patterns across the Mekong Basin using only space observations" (Bonnema) in view of “Development and Field-Installation of a Mathematical Simulation Model in Support of Irrigation Canal Management” (Baum) in further view of “Tracking Multidecadal Lake Water Dynamics with Landsat Imagery and Topography/Bathymetry” (Weekley)
With respect to claim 2, Bonnema in view of Baum  teaches all of the limitations of claim 1, as noted above. Bonnema further teaches wherein the step 1 comprises: Step 11: Extracting the water surface area of the ungauged reservoir at different contour lines by using the digital elevation model to obtain the water level-area relation curve of the water reservoir (for each reservoir, a 30 m resolution digital elevation model was classified into 1 m elevation bands over the reservoir and surrounding area, [page 3798 paragraph 3 lines 1-3]); Step 12: Dividing the water reservoir into layers by elevation difference Δh, starting from the bottom of the water reservoir, according to the water level-area relation curve of the water reservoir (the surface area from each band provides an estimate of the reservoir surface when water reaches that elevation, where lowest elevation bands are used as a starting point for extrapolating below the water surface, [page 3798 paragraph 3 lines 3-7]); and calculating the storage volumes of the water reservoir at different water levels with the following formula:

                
                    V
                    
                        
                            
                                
                                    h
                                
                                
                                    l
                                
                            
                        
                    
                    =
                     
                    
                        
                            ∑
                            
                                j
                                =
                                1
                            
                            
                                l
                            
                        
                        
                            Δ
                            V
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                    
                
            
                
                    
                        
                            h
                        
                        
                            j
                        
                    
                    =
                     
                    j
                    ×
                     
                    Δ
                    h
                
            
where                         
                            
                                
                                    h
                                
                                
                                    l
                                
                            
                        
                     represents the water level of the lth layer;                         
                            V
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            l
                                        
                                    
                                
                            
                        
                     represents the total storage volume of the water reservoir corresponding to the water level                         
                            
                                
                                    h
                                
                                
                                    l
                                
                            
                        
                    ;                         
                            Δ
                            V
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     represents the incremental storage volume from the j-1th layer to the jth layer; S(hj-1) and S(hj) represent the water surface areas of the water reservoir at the (j-1)th layer and the jth layer; Step 13: Obtaining an area-storage volume relation curve of the water reservoir by using the storage volume data at different water levels obtained with the above formula and the water level-area relation curve in combination (With both water elevation and surface area known, the volume of the reservoir can be computed, [page 3799 paragraph 3 line 1]; stated more generally as, area elevation curve used to convert satellite measurements into reservoir volume (known as area-volume curve), [page 3798 paragraph 2 line 3-4]; where inserting data into equation (9) is the area storage volume curve, [page 3799], where the first identity
                
                    V
                    
                        
                            
                                
                                    h
                                
                                
                                    l
                                
                            
                        
                    
                    =
                     
                    
                        
                            ∑
                            
                                j
                                =
                                1
                            
                            
                                l
                            
                        
                        
                            Δ
                            V
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                    
                
            
 of volume based on height of the water level V(hl) being the total sum of sub-volumes is taught by showing total reservoir capacity Vc is equal to the sum of the sub-volumes of water V and not water (A_c+A)(h_c-h)/2, which is re-arranged as V_c-(A_c+A)(h_c-h)/2 as shown in equation (9), [page 3799]; and the second identity of 
                
                    
                        
                            h
                        
                        
                            j
                        
                    
                    =
                     
                    j
                    ×
                     
                    Δ
                    h
                
            
 of total height being the sum of the sub-heights is taught by the height/elevation of the water and not water being re-arranged in a similar manner to get the h_c – h term of equation (9), [page 3799]; finally, in equation 9, DELTA h x j reduces to simply h because j = 1 when the digital elevation model is taken at 1m elevation bands and 1 * h = h, [page 3798 paragraph 3 line 3]).
Neither Bonnema nor Baum teaches 
                
                    Δ
                    V
                    
                        
                            
                                
                                    h
                                
                                
                                    j
                                
                            
                        
                    
                    =
                    
                        
                            Δ
                            h
                        
                        
                            3
                        
                    
                    
                        
                            S
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            j
                                            -
                                            1
                                        
                                    
                                
                            
                            +
                            
                                S
                                (
                                
                                    
                                        h
                                    
                                    
                                        j
                                        -
                                        1
                                    
                                
                                )
                                ×
                                S
                                (
                                
                                    
                                        h
                                    
                                    
                                        j
                                    
                                
                                )
                            
                            +
                            S
                            (
                            
                                
                                    h
                                
                                
                                    j
                                
                            
                            )
                        
                    
                     
                    .
                
            
However, Weekley teaches 
                
                    Δ
                    V
                    
                        
                            
                                
                                    h
                                
                                
                                    j
                                
                            
                        
                    
                    =
                    
                        
                            Δ
                            h
                        
                        
                            3
                        
                    
                    
                        
                            S
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            j
                                            -
                                            1
                                        
                                    
                                
                            
                            +
                            
                                S
                                (
                                
                                    
                                        h
                                    
                                    
                                        j
                                        -
                                        1
                                    
                                
                                )
                                ×
                                S
                                (
                                
                                    
                                        h
                                    
                                    
                                        j
                                    
                                
                                )
                            
                            +
                            S
                            (
                            
                                
                                    h
                                
                                
                                    j
                                
                            
                            )
                        
                    
                     
                
            

(which is calculating the volume of water as pyramidal frustum in equation (1), [page 8357]).
It would have been obvious to one skilled in the art before the effective filing date to combine Bonnema in view of Baum with Weekley because simple substitution of one known element for another to obtain predictable results. Bonnema in view of Baum is the base reference that differs from the claimed method by substitution of the pyramidal frustum equation (eq. (1) of Weekley, [page 8357]) to measure volume for the trapezoidal approximation to approximate volume, (eq. (9) of Bonnema [page 3799]). The pyramidal frustum equation and the trapezoidal approximation equation are both known in the art as equations for numerically approximating volume. One having ordinary skill in the art could have substituted the two and equations and the results of the substitution would have been predictable because both equations have the same output measurement and similar input measurements. Therefore, it would have been obvious to combine Bonnema in view of Baum with Weekley to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 3, Bonnema in view of Baum in further view of Weekley teaches all of the limitations of claim 2, as noted above. Bonnema further teaches wherein the elevation difference DELTA_h is within 1.5m (1m elevation bands is within 1.5 meter elevation change, [page 3798 paragraph 3 line 3]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Inferring reservoir operating patterns across the Mekong Basin using only space observations" (Bonnema) in view of “Development and Field-Installation of a Mathematical Simulation Model in Support of Irrigation Canal Management” (Baum) in further view of “Classical and Modern Numerical Analysis” (Ackleh).
With respect to claim 6, Bonnema in view of Baum teaches all of the limitations of claim 5, as noted above. Bonnema further teaches                         
                            f
                            
                                
                                    λ
                                
                            
                            =
                             
                            Δ
                            
                                
                                    V
                                
                                
                                    *
                                
                            
                            -
                            
                                
                                    Δ
                                    V
                                
                                -
                            
                            
                                
                                    λ
                                
                            
                        
                    
Where                         
                            Δ
                            
                                
                                    V
                                
                                
                                    *
                                
                            
                        
                     represents an ideal value of the change of the storage volume of the water reservoir corresponding to the two remote sensing images, which is obtained in the step 2; (approximate the operations curve which is then used to fill gaps in the time series reservoir volume generated from Landsat images, [page 3799 paragraph 5 lines 8-9]; which is solving for the root of f(lambda) by setting the equation to 0 and making the average equal the ideal change).
Bonnema does not teach wherein step 4, a function solved with the bisection method is as follows:

The steps of solving an approximate value of the function f(λ) at the zero point under a given accuracy with the bisection method are as follows: Step 41: Determining an interval [a,b], verifying f(a)×f(b)<0, and specifying an accuracy ζ; Step 42: Finding the midpoint c of the interval (a,b); Step 43: Calculating f(c): (1) if f(c) = 0, then c is the zero point of the function, (2) if f(a)×f(c)<0, the b = c, (3) if f(c)×f(b) < 0, then a = c, (4) Determining whether the accuracy ζ is reached, i.e., if |a-b| < ζ, then an approximate value a orb at the zero point is obtained; otherwise the step 42 to the step 43 are repeated.
However, Baum teaches wherein step 4, a function solved with the bisection method is as follows: (eq. (5) gives a model for the free flow weir, [page 21]; which is solved by the bisection method, [page 22 paragraph 2 lines 1-2]).
	Neither Bonnema nor Baum teaches The steps of solving an approximate value of the function f(λ) at the zero point under a given accuracy with the bisection method are as follows: Step 41: Determining an interval [a,b], verifying f(a)×f(b)<0, and specifying an accuracy ζ; Step 42: Finding the midpoint c of the interval (a,b); Step 43: Calculating f(c): (1) if f(c) = 0, then c is the zero point of the function, (2) if f(a)×f(c)<0, the b = c, (3) if f(c)×f(b) < 0, then a = c, (4) Determining whether the accuracy ζ is reached, i.e., if |a-b| < ζ, then an approximate value a orb at the zero point is obtained; otherwise the step 42 to the step 43 are repeated.
However, Ackleh teaches The steps of solving an approximate value of the function f(λ) at the zero point under a given accuracy with the bisection method are as follows: Step 41: Determining an interval [a,b], verifying f(a)×f(b)<0, and specifying an accuracy ζ; Step 42: Finding the midpoint c of the interval (a,b); Step 43: Calculating f(c): (1) if f(c) = 0, then c is the zero point of the function, (2) if f(a)×f(c)<0, the b = c, (3) if f(c)×f(b) < 0, then a = c, (4) Determining whether the accuracy ζ is reached, i.e., if |a-b| < ζ, then an approximate value a orb at the zero point is obtained; otherwise the step 42 to the step 43 are repeated (Algorithm 2.1: the bisection algorithm, [pages 36-37]).
It would have been obvious to one skilled in the art before the effective filing date to combine Bonnema with Baum because this is applying a known technique (modeling a free-flow weir) to a known method and device (using remote sensing images to model a reservoir) ready for improvement to yield predictable results. Bonnema is the base reference that teaches all limitations except for the cross structure of a weir in particular. Bonnema teaches a model that answers the question, “What are the impacts of dam operations on ecosystem services and flood risk in river basins?” (Bonnema [page 3793 paragraph 2 lines 6-7]). Bonnema is ready for improvement because it could be applied to a specific type of low dam without gate control called a weir. Baum teaches a known technique of modeling specific dam types such as a weir (Baum [pages 19-22; and 75]). One having ordinary skill in the art would have recognized that applying the known model of a weir described in Baum, (eq. (5) of Baum, [page 21]) to a the flow alterations calculated in equations (5)-(7) (Bonnema [pages 3795-3796]) would yield the predictable result of defining the flow alterations in terms of coefficients used to define specific cross structures (see Annex 1 in Baum [pages 75-80]). Therefore, it would have been obvious to combine Bonnema with Baum to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Bonnema in view of Baum with Ackleh because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Bonnema in view of Baum discloses a system and method that teaches all of the claimed features except for the specifics of how to implement the bisection method. Notably, Baum specifically suggests using the bisection algorithm, but assumes the reader knows the steps in the algorithm (Baum [page 22 paragraph 2 lines 1-2]). Ackleh is a numerical methods textbook that teaches the exact steps in the algorithm (Ackleh [page 36-37]). A person having skill in the art would have a reasonable expectation of successfully applying the bisection method as suggested by Baum using the exact steps taught by Ackleh. Therefore, it would have been obvious to combine Bonnema in view of Baum with Ackleh to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“The NWS Simplified Dam-Break Flood Forecasting Model” (Wetmoore) – Five step method for determining maximum breach outflow including 1) obtaining surface area or volume of reservoir, and 2) elevation of water level, [page 4 paragraph 3].
“Open channel hydraulics” (Fenton) – List of different mathematical models in chapter 7: Structures in open channels and flow measurement; shows different weir models, but does not solve with bisection method/algorithm, [pages 47-50].
“The PDM Runoff-Rainfall Model” (Moore) – equation 1 and FIG. 1 provide basic model for Rainfall, [page 4].
CN111061985A (Long) - obtaining the average water surface area of the water surface of the target reservoir within the target time period based on the optical remote sensing image [0013]; Using an altimetry satellite to collect a plurality of water level values of the target reservoir within the target time period, [0014]; Using the average water surface area and the plurality of water level values, the water storage change amount of the target reservoir within the target time period is calculated, [0015]; calculating the outflow of the target reservoir within the target time period based on the inflow, the change in water storage, [0036].	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./               Examiner, Art Unit 2148 


/REHANA PERVEEN/               Supervisory Patent Examiner, Art Unit 2148